NO. 07-04-0387-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



AUGUST 31, 2004



______________________________





DEHAVEN EYE CLINIC, P.A. AND

DEHAVEN CATARACT SURGERY CENTER, INC. , APPELLANTS



V.



BETTY TURNER AND LARRY TURNER, APPELLEES





_________________________________



FROM THE 7TH DISTRICT COURT OF SMITH COUNTY;



NO. 03-0647-A; HONORABLE KERRY RUSSELL, JUDGE



_______________________________



Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.

ORDER

Appellants/cross-appellees have filed with this Court an Unopposed Motion for Referral to Mediation on August 19, 2004.  The motion states that all parties and counsel have agreed to participation in mediation and have also agreed on a mediator and date for mediation.  The Unopposed Motion for Referral to Mediation is this day granted.  

This appeal is abated pending further order of the Court.  The parties hereto are directed to agree on a place for the mediation, or in the event the parties cannot agree, then the mediator is directed to select a place.  Mediation is to be completed on or before October 14, 2004, subject to further order of the court, and the mediator is directed to file with this Court a report indicating when the mediation was completed, the parties appearing and results of the mediation.  

Attorneys for the appellants/cross-appellees are directed to submit a written status report to this Court on or before October 18, 2004.  

It is so ordered.  



Per Curiam